DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Lauren Gianbalvo on 04/05/2021.

Claims 11, 13, 15-16, 18 and 20 have been canceled for being directed to a non-elected invention without traverse.

Claim 1: (Previously amended) A method for preparing bitter Ganoderma lucidum spore powder 
(1) removing visible impurities from Ganoderma lucidum spores; 

(3) filtering the suspension of Ganoderma lucidum spores obtained in step (2) through a microfiltration membrane, and collecting the filter residue with a particle diameter of more than 5 m and the filtrate with a particle diameter of less than 1 m; 
(4) mixing the filter residue and filtrate obtained in step (3), and then drying and sterilizing the mixture; and 
(5) conducting sporoderm disruption of the material sterilized in step (4) to obtain the bitter Ganoderma lucidum spore powder. 
 

Allowable Subject Matter
Claims 1-10, 12 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The method for preparing bitter Ganoderma lucidum spore powder as claimed is not anticipated and not obvious because the ice bathing and heating of the spores as a stimulation process before extraction is not found in the prior art. The closest prior art Yang (CN101991615A) teaches methods of heating, centrifuging and filtering, but does not specifically teach the ice-bathing and heating to extract out the spore contents. Zhao (Investigation of Ice-Assisted Sonication on the Microstructure and Chemical Quality of Ganoderma lucidum Spores, Journal of Food Science, 8/20/2014) also teaches ice –bathing but this is only used with sonication in order to 
The prior art from Zhong (CN101703531A) also closely relates to the instant invention and teaches adding water to the Ganoderma lucidum spores, filtering out the intermediate layer, removing impurities and teaches heating, but is silent on the ice-bathing steps that are unique to the instant invention.
The prior art does not anticipate or make obvious the specific production methods for this particular invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JACOB A BOECKELMANExaminer, Art Unit 1655   


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655